ORDER
PER CURIAM.
Vernon Stroud (“Defendant”) appeals from a judgment denying his request for post-conviction relief pursuant to Rule 29.15.1 Defendant claims ineffective assistance of trial counsel. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R.Crim. P.2000, unless otherwise indicated.